Citation Nr: 0924245	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-36 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
at 10 percent disabling.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1968 to March 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the Veteran's representative indicated 
in his May 2009 statement that the Veteran suffers from mild 
to moderate bilateral Carpal Tunnel Syndrome that he believes 
warrants service connection.  The Board refers that issue for 
due consideration by the RO.    


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's currently diagnosed hypertension was aggravated by 
his service-connected peripheral vascular disease.  

2.  The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected peripheral 
neuropathy of the left lower extremity more closely 
approximated moderate incomplete paralysis of the sciatic 
nerve than mild incomplete paralysis of the sciatic nerve for 
the entire appeal period.

3.  The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected peripheral 
neuropathy of the right lower extremity more closely 
approximated moderate incomplete paralysis of the sciatic 
nerve than mild incomplete paralysis of the sciatic nerve for 
the entire appeal period.





CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of the 
Veteran's service-connected peripheral vascular disease.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2008). 

2.  The criteria for an initial rating of 20 percent for the 
Veteran's service-connected peripheral neuropathy of the left 
lower extremity have been approximated for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.120, 
4.124a, Diagnostic Code 8520 (2008).      

3.  The criteria for an initial rating of 20 percent for the 
Veteran's service-connected peripheral neuropathy of the 
right lower extremity have been approximated for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.120, 4.124a, Diagnostic Code 8520 (2008).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits for the Veteran's 
claim of entitlement to service connection for hypertension, 
the Board notes that no further notification or assistance is 
necessary to develop facts pertinent to the claim at this 
time. 

Previously, the Board remanded this case to ensure full 
compliance with the VCAA for the Veteran's increased rating 
claims for peripheral neuropathy in both lower extremities.  
More specifically, the Board instructed the RO to provide the 
Veteran with a notice letter specifically for increased 
rating claims and Diagnostic Code 8520 and to ask the Veteran 
to provide evidence demonstrating a worsening or increase in 
severity of the peripheral neuropathy in both his lower 
extremities and the effect that worsening has on the 
Veteran's employment and daily life.  The remand directed the 
RO to inform the Veteran which portion of the information and 
evidence is to be provided by the Veteran and which portion 
VA will attempt to obtain on the Veteran's behalf.  

In August 2008 correspondence, the RO advised the Veteran of 
what the evidence must show to support his claims for an 
increased evaluation for his service-connected disorders and 
described the types of evidence that the Veteran should 
submit in support of his claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims. The 
August 2008 VCAA notice letter also addressed the elements of 
degree of disability and effective date.    

The Board further notes that the Veteran was provided with a 
copy of the November 2004 and June 2005 rating decisions, the 
October 2005 Statement of the Case (SOC), and the April 2009 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

The Board also remanded the case in order to ensure the RO's 
compliance with its statutory duty to assist.  The Board 
instructed the RO to provide the Veteran with a neurological 
examination to ascertain the current nature and extent of the 
peripheral neuropathy of the Veteran's bilateral lower 
extremities, all nerves affected in those extremities, and 
the nature and degree of any functional impairment caused by 
such neuropathy.  The RO afforded the Veteran with such an 
examination in October 2008 and, during the course of 
adjudicating the Veteran's claims, also obtained the 
Veteran's private doctor's medical opinions and associated 
the Veteran's service treatment records (STRs) with the 
claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.  



Hypertension

The Veteran claims that his service-connected diabetes 
mellitus caused his currently diagnosed hypertension.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Between the time the Veteran filed his claim and this appeal, 
the provisions of 38 C.F.R. § 3.310 were amended.  See 71 
Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
the comments to the regulation made clear that the changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which is the version that 
favors the claimant.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

In the present case, the medical evidence of record clearly 
shows that the Veteran currently suffers from hypertension.  
A VA compensation and pension examination report dated 
January 2002 stated that the Veteran has had hypertension for 
the last 12 years.  Similarly, a compensation and pension 
examination report dated March 2005 noted that the Veteran 
has been taking medications for hypertension for the last 10 
years.  Furthermore, the March 2005 examiner also opined that 
the Veteran's hypertension is not caused by or aggravated by 
diabetes mellitus.  

However, the Board is also in receipt of a medical opinion 
from the Veteran's private doctor.  In a letter dated June 
2005, the Veteran's doctor wrote, "This letter is to inform 
you that the likely cause of [the Veteran's] hypertension is 
his peripheral vascular disease."  Thus, the medical 
evidence of record is uncontradicted in that the Veteran's 
hypertension is not caused by or aggravated by his service-
connected diabetes mellitus but is caused by his peripheral 
vascular disease.  Because the RO granted the Veteran service 
connection for his peripheral vascular disease in a February 
2002 rating decision, the Board finds that the Veteran is 
entitled to service connection for hypertension as secondary 
to his service-connected peripheral vascular disease.  That 
is, the preponderance of the evidence does not clearly weigh 
against the Veteran and, in fact, weighs in favor of the 
Veteran's claim for service connection for hypertension.

Peripheral Neuropathy

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO originally granted the Veteran a 10 percent disability 
rating for peripheral neuropathy of his right and left lower 
extremities under Diagnostic Code 8520 in a November 2004 
rating decision.  The RO continued that rating in June 2005.  
A 10 percent rating reflects evidence of a mild incomplete 
paralysis of the sciatic nerve.  In order for the Veteran to 
receive the next higher disability rating of 20 percent, the 
evidence of record must show a moderate incomplete paralysis 
of the sciatic nerve.  A moderately severe incomplete 
paralysis of the sciatic nerve warrants a 40 percent 
disability rating, and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
rating.  Finally, if the evidence shows a complete paralysis 
of the sciatic nerve as demonstrated by the foot dangling and 
dropping, no active movement possible of muscles below the 
knee, or weakened flexion of the knee, Diagnostic Code 8520 
warrants an 80 percent disability rating.     

The Board has reviewed the Veteran's complete claims file.  
Overall, the Veteran's symptoms during the entire appeal 
period more closely approximate the criteria for a 20 percent 
disability rating than a 10 percent disability rating.  
During the course of this appeal, the Veteran underwent three 
compensation and pension examinations relevant to these 
claims.  The first took place in September 2004, and the 
examiner noted a diagnosis of peripheral neuropathy 
"bilateral upper and lower extremities, secondary to 
diabetes mellitus due to severity and onset in relation to 
development of diabetes mellitus, type II."  Several months 
later, a March 2005 compensation and pension examiner 
described the Veteran's symptoms from his disorder as 
tingling and numbness of both hands and feet almost daily for 
two to three years.  The examiner further noted that he takes 
Neurontin capsules to improve the condition and diagnosed the 
Veteran with mild peripheral neuritis involving both hands 
and feet.  After the Board remanded the Veteran's case, a 
third compensation and pension examiner elaborated on the 
Veteran's symptoms, stating that he has experienced tingling 
sensations of his fingers and toes bilaterally for three 
years, occurring every one to three days and lasting one to 
two minutes.  The examiner also noted that the sensations go 
away when the Veteran rubs or moves his toes.  Finally, the 
compensation and pension examiner also diagnosed the Veteran 
with mild bilateral lower extremity peripheral neuropathy.  

While the VA's compensation and pension examiners found the 
Veteran's peripheral neuropathy mild, the Veteran's doctor 
opined that the Veteran had a moderate condition.  In June 
2005, he wrote that "[a]s evidenced by medical tests I feel 
[the Veteran's] lower peripheral neuropathy is moderate in 
severity."  Thus, the record reflects multiple competent and 
credible medical opinions that reach different conclusions.  
Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  There is an 
approximate balance regarding whether the Veteran's bilateral 
peripheral neuropathy is mild or moderate.  Since the 
evidence is in equipoise, the Board finds that the benefit of 
the doubt must be given to the Veteran.  Thus, the Veteran's 
overall disability picture associated with his claims as 
shown by the probative evidence of record more closely 
approximates moderate peripheral neuropathy of both his right 
and left lower extremities than mild peripheral neuropathy 
for the entire appeal period.  Therefore, the Veteran is 
entitled to a higher rating of 20 percent for peripheral 
neuropathy of both lower extremities.

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2008).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability ratings.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.


ORDER

1.  Entitlement to service connection for hypertension 
including as secondary to service-connected peripheral 
vascular disease is granted.

2.  Entitlement to an initial evaluation of 20 percent for 
peripheral neuropathy of the left lower extremity is granted 
for the entire appeal period, subject to the laws and 
regulations governing the payment of monetary awards.

3.  Entitlement to an initial evaluation of 20 percent for 
peripheral neuropathy of the right lower extremity is granted 
for the entire appeal period, subject to the laws and 
regulations governing the payment of monetary awards.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


